Matter of Egate-95, LLC v Fitness Intl., LLC (2022 NY Slip Op 05451)





Matter of Egate-95, LLC v Fitness Intl., LLC


2022 NY Slip Op 05451


Decided on September 30, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: LINDLEY, J.P., NEMOYER, CURRAN, WINSLOW, AND BANNISTER, JJ.


691 CA 21-01433

[*1]IN THE MATTER OF EGATE-95, LLC, PETITIONER-APPELLANT,
vFITNESS INTERNATIONAL, LLC, RESPONDENT-RESPONDENT. (APPEAL NO. 1.) 


PHILLIPS LYTLE LLP, BUFFALO (DAVID J. MCNAMARA OF COUNSEL), FOR PETITIONER-APPELLANT. 
KLEHR HARRISON HARVEY BRANZBURG LLP, PHILADELPHIA, PENNSYLVANIA (A. GRANT PHELAN, OF THE PENNSYLVANIA BAR, ADMITTED PRO HAC VICE, OF COUNSEL), AND MAGAVERN MAGAVERN GRIMM LLP, BUFFALO, FOR RESPONDENT-RESPONDENT.

	Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered October 4, 2021. The order and judgment, among other things, denied the petition. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Loafin' Tree Rest. v Pardi  [appeal No. 1], 162 AD2d 985, 985 [4th Dept 1990]).
Entered: September 30, 2022
Ann Dillon Flynn
Clerk of the Court